              Case 1:18-cr-00091-RP Document 841 Filed 11/26/18 Page 1 of 1




                                                                                      FILED
                            UNITED STATES DISTRICT COURT                             NOV 2 6    2018
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION                           WESTERN DST          OF TEXAS

  United States of America                                                                            DEPUTY


  V.
                                                       Case Number: AU: 1 8-CR-0009 1(1 4)-RP
  (14) Juan Vasquez
       Defendant



                         CONSENT TO ADMINISTRATION OF GUILTY PLEA
                             AND FED. R. CRIM. P.11 ALLOCUTION
                            BY UNITED STATES MAGISTRATE JUDGE


            1, (14) Juan Vasquez, the defendant
                                                in the above-numbered and styled cause, with
advice and consent of my attorney, hereby agree and                                            the
                                                        consent to be advised of my rights and to
enter a voluntary plea of guilty before a United States
                                                         Magistrate Judge. I understand that the
plea is subject to the approval of the United States
                                                       District Court and that sentencing will be
conducted by the District Court.

SIGNED this 26th day of November, 2018.


                                                        4-1-_
                                                  (14)4'uan VasqØ'I
                                                  DQ'endant


H. Curtis Woodc6ck
Attorney for Defendant




Daniel    IGeS'
Assistant US. Attorney
